Citation Nr: 1438703	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to December 1988.

The procedural history of this appeal is somewhat complex and warrants explanation.  This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a June 1994 decision, the RO originally denied claims for a rating higher than 20 percent for a low back disability (lumbar strain) and for a compensable rating, meaning a rating higher than 0 percent, for a scar on the back.  These service-connected disabilities, particularly the lumbar strain, are the basis of this derivative TDIU claim, so "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are inextricably intertwined when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

In December 1996, the Board affirmed the RO's decision and therefore continued the existing 20 percent rating for the lumbar strain.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 1997 Order, the Court vacated the Board's decision and remanded the case for further development and readjudication in compliance with directives specified. 

In March 1998, to comply with the Court's Order, the Board in turn remanded this case to the RO via the Appeals Management Center (AMC).  In a July 1998 decision, the RO/AMC increased the rating for the lumbar strain to 40 percent, retroactively effective from September 1993.  Thereafter, in March 1999, the RO denied the derivative TDIU claim.  Upon receiving the file back from the RO for further appellate consideration, the Board issued a December 1999 decision denying a rating higher than 40 percent for the lumbar strain and a TDIU.  The Veteran again appealed to the Court.

In a March 2002 Order, the Court vacated that additional Board decision and again remanded the case to the Board to address inadequacies of the record and the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et. seq.  

Following two interim remands to the RO via the AMC, in July 2008 the Board again denied the Veteran's claim for a disability rating higher than 40 percent for his lumbar strain, as well as other claims for a compensable rating for a scar on his left L-5 paraspinal region and for compensation for a heart disability under the provisions of 38 U.S.C.A. § 1151.  The Board, however, remanded the derivative TDIU claim to obtain outstanding Social Security Administration (SSA) records, and this is the only claim still at issue in this appeal.

In a decision since promulgated in February 2009, the Board denied this remaining TDIU claim.  The Veteran again appealed to the Court.  In a memorandum decision dated in July 2010, the Court vacated the Board's February 2009 decision denying this derivative TDIU claim and remanded this claim back to the Board.  

Most recently, in June 2012, the Board again denied this derivative TDIU claim.  The Veteran again appealed to the Court, and a Joint Motion for Remand (JMR) was filed by the contesting parties and granted by a Court Order in May 2013.  The case since has been returned to the Board for still further development and readjudication.

To comply with the Court's most recent May 2013 Order, the Board is again remanding this derivative TDIU claim - this time, however, directly to the RO rather than via the AMC since a private attorney is continuing to represent the Veteran before VA, as he did in the appeal to the Court.


The Veteran also has informally raised a claim of entitlement to service connection for a severe tremor of the right upper extremity.  As brought to the Board's attention in the JMR, and by present review of the claims file, the RO has not initially adjudicated this additional claim although the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate action.

The RO did, however, issue a decision in September 2013 proposing to reduce the rating for the Veteran's low back disability (lumbosacral strain) from 40 to 20 percent, also denying his claim of entitlement to service connection for bilateral leg weakness, and determining that permanent incapacity for self support was not established for C. L. P.  He has not since appealed that decision to the Board concerning either of these claims or intended action.

Moreover, the Board recently sent the Veteran and his attorney-representative a letter asking them whether they were indeed appealing a denial of a still additional claim of entitlement to service connection for paranoid schizophrenia and major depression (claimed as posttraumatic stress disorder (PTSD)).  They did not respond to this inquiry, however.


REMAND

In accordance with the terms of the JMR, the Board is directing re-examination of the Veteran to better address the dispositive issue of whether he is unemployable on account of service-connected disability, inasmuch as the last opinion concerning this in April 2012 was "unable to identify objective evidence of progression" of service-connected disability that would preclude gainful employment, but formulated this conclusion on the basis of incomplete MRI test results (the Veteran apparently had difficulty remaining motionless throughout the testing process).  Therefore, to ensure a complete record, another VA Compensation and Pension examination with presumably repeat testing is needed.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Schedule an appropriate VA medical examination for additional medical comment concerning the impact of the Veteran's service-connected disabilities on his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  To facilitate making this necessary determination, the claims folder must be made available for the examiner to review.  And in providing this requested opinion, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition or his advancing age.  The requested opinion must also take into consideration the Veteran's level of education, prior work experience and training.

The VA examiner should review the reports of the prior VA examinations regarding the Veteran's service-connected low back disability.

Moreover, the examiner should consider the report of the prior VA general medical examination in April 2011, along with the August 2011 and April 2012 addenda.  In particular, the examiner should consider the April 2012 addendum opinion and the observation indicating an MRI could not then be completed to evaluate the Veteran's lower back condition owing to the Veteran apparently having difficulty remaining motionless throughout the testing process.  Thus, determine whether a new MRI is needed and, if so, do this additional observation; if however an additional MRI is deemed unnecessary or contraindicated for evaluative purposes, please clearly indicate why this is the case.  If an MRI is indeed considered required, then please undertake all appropriate measures to ensure the study can be completed successfully without recurrence of the difficulties encountered back in 2012.

If an opinion regarding the Veteran's employability cannot be rendered without resorting to pure speculation, please explain why it is not possible to provide more definitive comment.

2. Ensure the report of this additional examination is responsive to this determinative issue of employability.  If not, take any needed corrective action.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

3. Then initially adjudicate the Veteran's additional claim that is being referred, rather than remanded, of entitlement to service connection for a severe tremor of the right upper extremity, and only once that is done readjudicate this derivative TDIU claim in light of all additional evidence.  The readjudication of this derivative TDIU claim must include specifically considering whether referral to the VA Director of the Compensation and Pension Service or other appropriate authority is required under 38 C.F.R. § 4.16(b) (provided the Veteran still does not meet the preliminary rating requirements for consideration of a TDIU alternatively under § 4.16(a)).  If this derivative TDIU claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

